Citation Nr: 1303025	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUES

1.  Entitlement to an increased disability evaluation for the service-connected major depressive disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for the service-connected right eye injury with cataract extraction and pupillary block glaucoma, currently evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The matters on appeal are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran asserts that his service-connected major depressive disorder has increased in severity and warrants the assignment of a higher rating.  

The most recent VA examination for major depressive disorder was conducted in June 2009.  The Veteran has alleged a worsening of symptoms since that time.

In an August 2009 Substantive Appeal, the Veteran reported worsening symptoms.  

In addition, in the January 2008 Notice of Disagreement, the Veteran noted his difficulty establishing and maintaining effective work and social relationships. 

Thus, the Veteran should be afforded another VA examination to assess the current severity of his service-connected major depressive disorder.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The Veteran submitted his claim for an increased rating for his right eye disability in February 2007.  While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).

Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2012).  Pursuant to statutory revisions, the new criteria are applicable to claims pending before VA as of December 26, 2007.  See 74 Fed. Reg. 11481-02 (Mar. 18, 2009).  

The Veteran seeks a rating greater than 40 percent for his service-connected right eye with cataract extraction and papillary block glaucoma.  He has been provided the highest schedular rating for his service-connected right eye disability with no light perception.  The Veteran argues that his VA compensation rating should take into account the visual impairment of his nonservice-connected left eye.

In an October 2012 brief, the Veteran's representative contended that his disability warrants a consideration under 38 C.F.R. § 3.383.

The Board notes that, under 38 C.F.R. § 3.383(a), in certain circumstances, paired organs may be considered for compensation purposes even if only one is service-connected.  The applicable VA regulation permits compensation based on a combination of service-connected and nonservice-connected disabilities, including blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability, as if both disabilities were service-connected.  38 C.F.R. § 3.383(a).

One of the specified combinations is impairment of vision in one eye as a result of a service-connected disability and impairment of vision in the other eye as a result of a nonservice-connected disability when the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or the peripheral field of vision for each eye is 20 degrees or less.  Id.

The Veteran most recently underwent a VA examination in December 2010.  The right eye was no light perception.  His corrected distance visual acuity was 20/200 in the left eye with significant visual field loss.  The examiner assessed the Veteran's left eye as glaucoma suspect, but did not issue a formal diagnosis of glaucoma.  

The examiner noted that the severe visual impairment demonstrated in the left eye was not consistent with objective findings.  It is unclear whether the Veteran's experience of vision loss in the left eye is due to his service-connected right eye disability or a nonservice-connected condition.

As the Veteran has alleged a worsening in his nonservice-connected left eye, and the examiner at the last VA examination noted the demonstrated results were not consistent with objective findings, the Board finds that another VA examination is necessary to obtain more current VA examination results before it can properly evaluate his disability.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to determine the current severity of the service-connected major depressive disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder should be made available to the examiner for review in connection with evaluation.  

After reviewing the record and examining the Veteran, the VA examiner should provide a full multiaxial assessment including a global assessment of functioning score.

All relevant medical records, including those in the claims folders, should be made available to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The Veteran also should be scheduled for a VA examination to determine the severity of the service-connected disability.  

The entire claims file should be made available to the examiner for review in connection with the evaluation, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished, including tests of the Veteran's field of vision and of central visual acuity, and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, along with the complete rationale for any conclusion reached.

3.  After completing all indicated development, the RO should readjudicate the RO should review the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)  

